BETTS, District Judge.
The above sloop sailed from New Orleans, under a license and pass from the Confederate States custom-house at that port, and under the rebel flag, about the 7th of December, 1861, and was captured on the 11th of that month, off Cat Island, in the Mississippi Sound, by the United States steamer New London. She was a fishing smack, and was appraised by a naval survey under the orders of the United States flag-officer at that post, and was retained, at that valuation, in possession of the captors, and appropriated to the use of the United States. The company of the captured vessel were sent to this port and examined as witnesses in preparatorio. The owner of the vessel resided in New Orleans. The master and crew knew that New Orleans was under blockade when they sailed from that port. She was to have returned to New Orleans with her catchings of fish. No appearance or claim is entered by any one in behalf of the vessel or her tackle or cargo. It was in the fair discretion of the commanding officer to retain the prize in possession of the government. Upon the proofs it is adjudged that the vessel, her tackle, &c., be condemned to’ forfeiture as enemy property, and that the valuation thereof be deposited in the registry of the court for distribution.